Citation Nr: 0204038	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  00-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for disability of the 
cervical spine, rated 10 percent disabling from January 5, 
1999, and 20 percent disabling from September 19, 2000.

2.  Entitlement to a rating in excess of 10 percent for 
tension headaches.

3.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.

5.  Entitlement to service connection for osteoarthritis of 
the lumbar spine.

6.  Entitlement to service connection for obstructive sleep 
apnea.

7.  Entitlement to service connection for right carpal tunnel 
syndrome.

8.  Entitlement to service connection for bilateral 
osteoarthritis of the knees.

9.  Entitlement to service connection for nerve damage of the 
brain.

10.  Entitlement to service connection for an enlarged heart.

11.  Entitlement to service connection for multiple sclerosis 
(MS).

12.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran retired after 22 years of active military service 
in December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, dated in August 1999 and thereafter.

The veteran testified at a hearing in December 2001 before 
the undersigned member of the Board.  A transcript of the 
hearing has been associated with the claims file.  The 
veteran submitted additional evidence at the hearing and 
subsequent to the hearing with waiver of his right to have 
this additional evidence initially considered by the RO.

By a rating decision dated in August 1995, the RO established 
service connection for "neck arthritis" and assigned this 
disability a 10 percent disability rating effective as of 
January 1, 1995.  At the hearing in December 2001, the 
veteran's representative pointed out that a rating dated in 
August 1999 erroneously reflects that the veteran's "neck 
arthritis" was rated as 0 percent disabling since January 
1995 instead of 10 percent disabling.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACTS

1.  Prior to September 19, 2000, disability of the veteran's 
neck region was manifested by arthritis of the cervical spine 
with complaints of pain and no more than slight limitation of 
motion of the cervical spine.

2.  The disability of the veteran's neck region is currently 
manifested arthritis of the cervical spine with complaints of 
pain and no more than moderate limitation of motion of the 
cervical spine. 

3.  The tension headache disorder has fairly consistently 
been manifested by mild daily headaches, headaches with 
nausea occurring several times monthly; characteristic 
prostrating attacks occurring on an average of once a month 
are not shown.

4.  The veteran has recurrent and persistent tinnitus, and he 
is in receipt of the maximum schedular evaluation available 
for this disability.
 
5.  The veteran has Level I hearing in both ears.

6.  Arthritis of lumbar spine and knees was first shown many 
years after the veteran was separated from military service 
and is not shown to be related to such service.

7.  A chronic sleep disorder was first manifested prior to 
the veteran's retirement from service and cannot be 
reasonably dissociated from the currently diagnosed 
obstructive sleep apnea.

8.  A right carpal tunnel syndrome was first identified 
several years after the veteran's release from service and is 
not shown to be related to service.

9.  A brain abnormality and an enlarged heart were first 
identified more than one year after the veteran's retirement 
from service and are not shown to be related to any incident 
of such service; MS has never been diagnosed.

10.  The veteran's service-connected disabilities, including 
a dysthymic disorder, residuals of left ankle sprain, 
arthritis of the cervical spine, tension headaches, tinnitus, 
bilateral hearing loss, and obstructive sleep apnea are of 
such severity as to preclude him from securing and following 
any form of substantially gainful employment consistent with 
his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a cervical spine disorder are not met prior to September 
19, 2000.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 
5010-5290 (2001). 

2.  The criteria for an evaluation in excess of 20 percent 
for a cervical spine disorder are not met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71, 4.71a, DCs 5010-5290 (2001). 

3.  The criteria for a rating in excess of 10 percent for the 
veteran's tension headaches disability have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.124a, 
DC 8100-8199 (2001).

4.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.86, DC 6260 (effective 
prior to and after June 10, 1999).

5.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.85, DC 6100 (effective 
prior to and after June 10, 1999).

6.  Osteoarthritis in the lumbar spine and both knees was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1113, 1131, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.309 (2001).  

7.  Obstructive sleep apnea was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

8.  A chronic right wrist disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

9.  A brain disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001). 

10.  An enlarged heart was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

11.  MS was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001). 

12.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for the assignment of a total rating by 
reason of individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist.  As a preliminary matter, the Board observes 
that VA has a duty to assist in the development of facts 
pertinent to the veteran's claims.  The statute pertaining to 
VA's duty to assist was recently revised.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000, 114 Stat. 
2096 (2000) (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), went 
into effect.  

VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

In accordance with the new law, VA has a duty to notify the 
veteran of the evidence needed to substantiate his claims.  
VA also has a duty to assist the veteran in obtaining 
relevant evidence if a reasonable possibility exists that 
such assistance would aid in substantiating his claims.  In 
the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service, records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the veteran.  If VA is unable to obtain records identified 
by the veteran, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.  

Moreover, in the case of a claim for disability compensation, 
the duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001).  These 
provisions apply to all claims filed on or after the date of 
enactment of the statute, or filed before the date of 
enactment and not yet final as of that date.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).

The record reflects that the RO has obtained the veteran's 
service medical records, that the veteran underwent several 
VA examinations, and that he testified at a Board hearing in 
December 2001.  

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of his claims under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  Further, the Board notes that the RO made reasonable 
efforts to obtain relevant records identified by the veteran 
and, in fact, it appears that all evidence identified by the 
veteran relevant to the claim has been associated with the 
claims file.  Next, the veteran underwent multiple VA 
examinations, which specifically addressed the claims on 
appeal.  In addition, the veteran requested and received a 
hearing before the Board.  Therefore, the Board finds that 
the mandates of the VCAA have been satisfied.

Given that the actions by the RO reflect compliance with the 
newly enacted notification and duty-to-assist provisions, the 
Board finds that the veteran is not prejudiced by the Board's 
adjudication of these claims without remand to the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The Board therefore finds that disposition 
of these claims at this time is appropriate.


Criteria for increased rating claims.   Disability 
evaluations are determined by the application of a schedule 
of ratings based on average impairment of earning capacity.  
Generally, the degrees of disability specified is considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

In addition, disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.  Consideration 
is to be given to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  38 
C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Evaluation of the veteran's cervical spine disability.  
Pursuant to DC 5010, traumatic arthritis is rated as 
degenerative arthritis under DC 5003.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DC, a rating of 10 
percent is warranted for each major joint or groups of joints 
affected by limitation of motion, to be combined, not added 
under DC 5003.

Under DC 5290, severe limitation of motion of the cervical 
spine warrants a 30 percent evaluation, moderate warrants a 
20 percent evaluation, and slight warrants a 10 percent 
evaluation.

The veteran's disorder could also be rated under DC 5293, 
intervertebral disc syndrome which warrants a noncompensable 
evaluation for postoperative, cured intervertebral disc 
syndrome.  A 10 percent evaluation is warranted upon a 
showing of mild intervertebral disc syndrome, while a 20 
percent evaluation requires moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

Service medical records for the veteran reveal a history of 
neck and shoulder pain, as well as osteoarthritis of the 
cervical spine.  Examination in October 1994 resulted in a 
diagnosis of mild degenerative changes of the cervical spine.  
On his military retirement physical in November 1994, 
cervical degenerative joint disease (DJD) changes in C4-C5, 
C5-C6, C6-C7 were noted.  

By a rating decision dated in August 1995, the RO noted that 
X-rays showed degenerative joint disease extending from C4 to 
C7 and that the veteran complained of chronic ongoing pain.  
The RO established service connection for "neck arthritis" 
and assigned this disability a 10 percent disability rating 
under DC 5010-5290 based on slight limitation of motion of 
the cervical spine.

By a statement received on January 5, 1999, the veteran 
requested that the ratings for his service-connected 
disabilities be increased.

At a VA examination in February 1999, the veteran reported 
that he was taking medication for his cervical spine symptoms 
and that he had periods of flare-up precipitated by physical 
work.  On examination, there were no postural or neurological 
abnormalities noted.  Musculature of the back was good.  
Range of motion included flexion to the right of 27 degrees 
and to the left 30 of degrees.  Forward flexion was to 25 
degrees, and backwards flexion to 34 degrees.  The diagnosis 
was mild disc narrowing of the cervical spine with loss of 
function due to pain.  The examiner indicated that the 
veteran had 10 percent additional functional impairment due 
to pain.

By a rating dated in August 1999, the RO erroneously reported 
that the veteran's "neck arthritis" was rated as 0 percent 
disabling since January 1995 instead of 10 percent disabling.  
The RO held that the veteran was entitled to a 10 percent 
rating for "neck arthritis" effective from January 5, 1999, 
the date of receipt of his claim based on slightly limited 
motion of the cervical spine.  The RO indicated that a higher 
evaluation of 20 percent was not warranted because moderate 
limitation of motion was not shown.

VA medical records reflect that the veteran was evaluated in 
October 1999 as part of the Persian Gulf War program.  His 
problem list included chronic neck pain.  It was noted that 
he used a neck brace.  He was accorded an MRI of the cervical 
spine which resulted in the following impressions:  (1) 
disc/osteophyte complex C4-5 and to a lesser degree at C6-7 
without spinal stenosis; and (2) apparent bilateral neural 
foraminal narrowing C4-5.

VA outpatient treatment records reflect that the veteran was 
seen in May 2000 for complaints of worsening neck pain which 
radiated down to the lumbar area.  He was wearing a cervical 
collar and reported that he had had two "blackout spells" 
in the last two weeks while driving.  Examination revealed a 
slight decrease in range of motion for flexion and extension 
with some pain.

The veteran was accorded an examination by VA for disability 
evaluation purposes on September 19, 2000.  The examiner 
noted that the veteran used a brace on his neck and that that 
there was evidence of painful motion, with motion stopping 
when pain began.  No spasm, weakness or tenderness was noted.  
Range of motion of the cervical spine was as follows:  
flexion to the right, 24 degrees; flexion to the left, 25 
degrees; forward flexion to 24 degrees, and backwards flexion 
to 24 degrees.  The examiner stated that normal motion should 
be 45 degrees in each modality.  The diagnosis was arthralgia 
of the cervical spine with loss of function due to pain.

In May 2001, the veteran was seen at a VA medical facility 
for complaints of neck pain.  Physical examination revealed 
full range of motion of his neck.  He had tenderness in the 
paraspinous muscles.  Strength was 5/5.  Reflexes were equal 
and symmetric.  MRI showed a very mild bulging disc at C4/5, 
with no significant nerve root compromise.  The examiner 
noted that the veteran did not have complaints of a specific 
radiculopathy and he was not myelopathic.  The examiner 
stated that he did not recommend surgery on his neck but 
instead recommended continued physical therapy and traction 
as well as muscle relaxants.

By rating decision dated in June 2001, the RO increased the 
rating for "neck arthritis" from 10 to 20 percent under DC 
5010-5290, effective from September 19, 2000, the date of the 
VA examination.

At a hearing before the Board in December 2001 the veteran 
reported that an MRI revealed that he had a herniated disc in 
the cervical area but that surgery was not indicated.  It was 
asserted that the veteran's cervical spine problems were more 
severe than reflected by the record.

The file also contains voluminous treatment records as well 
as an October 2000 Social Security Administration 
determination awarding the veteran disability benefits due to 
several conditions, including DDD of the cervical spine.

Following a careful review of the evidence, the Board finds 
that the veteran's arthritis of the cervical spine is 
manifested by no more than slight limitation of motion prior 
to September 19, 2000, and no more than moderate limitation 
of motion of the cervical spine as of this date.  Under DC 
5290, a 10 percent rating is warranted for slight limitation 
of motion of the cervical spine and a 20 percent rating 
contemplates moderate limitation of motion.  To warrant 
assignment of a 30 percent rating, the evidence must show 
severe limitation of motion.  The Board is of the opinion 
that the veteran's cervical spine disability approximates no 
more than a slight level of disability prior to September 19, 
2000, and no more than a moderate level of disability since 
this date.

A more beneficial result would not be available if the 
disability were evaluated under 38 C.F.R. § 4.71a, DC 5293, 
for degenerative disc disease of the cervical spine.  Under 
DC 5293, a 10 percent disability rating contemplates mild 
degenerative disc disease and a 20 percent rating requires 
moderate disc disease with recurring attacks.  As noted 
above, the Board is of the opinion that the veteran's 
cervical spine disability approximates no more than a mild 
level of disability prior to September 19, 2000, and no more 
than a moderate level of disability since this date.  The 
next higher rating of 40 percent under this code would 
require severe disc disease with recurring attacks with 
intermittent relief, which has not been shown.

In addition, the veteran complains of chronic musculoskeletal 
pains, stiffness, and fatigue of the neck.  During a VA 
examination in September 2000, the examiner noted that the 
veteran had many complaints related to his muscles and 
joints.  The examiner noted a normal posture and gait, and 
only slight evidence of painful motion.  No evidence of  
spasm, weakness or tenderness was noted.  The fact that he 
has only moderate limitation in range of motion indicates 
that an evaluation in excess of 20 percent is also not 
warranted under the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, and DeLuca, 8 Vet. App. at 205-06.  The Board also 
notes that DCs 5010-5290 contemplates characteristic pain 
associated with arthritis, but rates such symptoms on the 
basis of limitation of motion.  With the objective clinical 
findings of record, the Board concludes that a 20 percent 
schedular rating under DC 5290 adequately compensates the 
functional impairment due to pain, weakness, and excess 
fatigability.

In view of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 10 
percent prior to September 19, 2000, and against an 
evaluation in excess of 20 percent for the veteran's cervical 
spine disorder.


Rating in excess of 10 percent for tension headaches.  
Service medical records reflect that in October 1994 the 
veteran was diagnosed with tension headaches.  

The veteran filed a claim in January 1995 for compensation 
for various conditions, including tension headaches.

At a March 1995 VA examination the examiner noted a history 
of headaches.  It has been reported that the veteran's 
headaches are possibly related to his sinus condition, his 
history of neck pain, or his work.  A neurological 
examination was normal with no evidence of focal neurological 
abnormality.  The examiner noted that there had been a 
previous private abnormal MRI, however the examiner could not 
detect any abnormalities by examination.  The diagnoses 
included tension headaches.

By rating acting in August 1995 service connection was 
granted for tension headaches, rated 10 percent disabling.

During a VA examination in September 2000, the examiner noted 
that the veteran had many somatic and neurological 
complaints.  He reported developing headaches after exposure 
to diesel fuel, smoke, and oil.  His headaches were daily, 
and pounding in nature, associated with phonophobia and 
nausea, weakness and dizziness.  Exertions also seemed to 
aggravate or precipitate headaches.  They were alleviated by 
Tylenol 3.  He also frequently went to a dark quiet room for 
rest.  The examiner opined that the veteran gave a suggestion 
of some migrainous symptoms but given the frequency and 
characteristics of his headaches, they appeared to be more 
consistent with stress induced or tension headaches.

At a hearing before the Board in December 2001 the veteran 
offered testimony in support of his claims.  

When an unlisted condition is encountered it will be 
permissible to rate the condition under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2001).  The veteran's 
tension headaches are not a listed disability in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Therefore, it is permissible to rate these conditions under a 
closely related disease or injury.

The RO has rated the veteran's tension headaches as a 
migraine disorder under DC 8100.  This DC provides that a 50 
percent rating is warranted where there are frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent rating is 
assigned where characteristic prostrating attacks occur on an 
average of once a month over the last several months.  Where 
characteristic prostrating attacks occur at an average of one 
in 2 months over the last several months, a 10 percent rating 
is assigned.  Less frequent attacks are non-compensable.  38 
C.F.R. § 4.124a, DC 8100.

The veteran's headaches are reported to be alleviated to some 
extent by Tylenol and resting in a dark quiet room.  
Significantly, at no time during the appellate period has it 
been reported that the veteran suffered from prostrating 
attacks, as required for the next higher, 30 percent, rating.  
It is not alleged otherwise.  Accordingly, a rating in excess 
of 10 percent is not warranted. 

Ratings for bilateral hearing loss and tinnitus.  Ratings for 
bilateral defective hearing range from 0 to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold levels as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 Hertz.  The rating schedule establishes 11 
auditory acuity levels designated from level I 
for essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, DCs 6100-6110.

The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); 38 C.F.R. § 4.85(h), 
Table VII (2001).

With respect to the evaluation of this disability, the Board 
observes that, during the pendency of this appeal, VA issued 
new regulations for evaluating impairment of auditory acuity, 
and other disorders of the ear.  These became effective June 
10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 1999).  In 
this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that, where laws or regulations change after 
a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See also Baker v. West, 11 Vet. App. 163, 168 (1998); 
Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam order), 
holding that, although certain new rating criteria became 
effective after the appellant filed his appeal with the 
Court, VA and the Court are required to apply the amendments 
to the extent that they are more favorable to the claimant 
than the earlier provisions.

The Board observes that the rating decisions on appeal were 
issued after the June 10, 1999, changes became effective.  
However, the veteran filed his claims for increased 
disability ratings in January 1999.  It appears that the RO 
considered the veteran's claims under the prior criteria.  
Thus, the Board must consider whether the veteran would be 
prejudiced if the Board were to proceed with appellate 
consideration of the claims.

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to, and since 
June 10, 1999, require consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85 (as in effect prior to 
and on June 10, 1999).  These results are then charted on 
Table VI and Table VII, as set out in the Rating Schedule.  
In order to establish entitlement to a compensable evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables, and 
finds that there has been no discernible change in them.  In 
fact, the Board notes that in the present case, while the 
assigned levels differ in the two VA examinations considered, 
the evaluation for the veteran's hearing loss would be 
exactly the same for the veteran under the old or the new 
criteria.  Further, we note that the revisions in the 
language in 38 C.F.R. § 4.85 do not change the method by 
which Tables VI and VII are interpreted, but only describe, 
in greater detail, how they are applied.

As to the version of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Currently, this section addresses exceptional patterns 
of hearing loss, which are not shown to be present in this 
case.  (The exceptional patterns addressed in that section 
are when the puretone threshold at 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, or when the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz.)

The veteran retired after 22 years of service.  In an 
Audiological examination prior to retirement in September 
1994, the veteran's bilateral hearing was manifested by an 
average pure tone threshold loss, in decibels, of:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
30
40
LEFT
5
5
10
10
10

This revealed normal hearing in the left ear with 
sensorineural hearing loss in the right ear.  Service records 
consistently revealed normal hearing for the left ear.  Only 
one audiological examination (May 1992) revealed an elevated 
reading for the right ear (30 at 4000 hertz).

The veteran filed a claim for service connection in January 
1995 for right ear hearing loss, and tinnitus.

In a March 1995 VA audiological examination, the veteran's 
bilateral hearing was manifested by an average pure tone 
threshold loss, in decibels, of: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
40
LEFT
5
15
15
15
20

The average decibel loss was 24 for the right ear and 16 for 
the left ear, and speech recognition ability was 80 percent 
for the right ear and 84 percent for the left ear.

By rating decision in August 1995, service connection was 
granted for a bilateral hearing loss and a noncompensable 
rating was assigned.  In addition, service connection was 
granted for tinnitus for which a rating of 10 percent was 
assigned.

During a VA examination in September 2000, an audiological 
examiner noted no significant changes in tinnitus and 
bilateral hearing since the earlier VA examination.  Pure 
tone threshold losses, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
40
LEFT
10
10
25
25
25

The average decibel loss was 29 for the right ear and 21 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 92 percent, bilaterally.  The clinical summary 
indicated a mild high frequency sensorineural hearing loss in 
the right ear and normal hearing in the left ear.  

The veteran offered testimony in support of his claim at a 
hearing before the Board in December 2001.  In essence he 
testified that at his last examination he told the 
audiologist that he could not hear in the right ear because 
of the ringing noise but he was made to take the examination 
anyway.

Under 38 C.F.R. § 4.85, the September 2000 VA audiological 
evaluation results of an average decibel loss in the right 
ear of 29 combined with a speech discrimination score of 92 
percent correlates to Level I hearing acuity.  Similarly, an 
average decibel loss in the left ear of 21 combined with a 
speech discrimination score of 92 percent also correlates to 
Level I hearing acuity.  See 38 C.F.R. § 4.85, Table VI 
(2001).  These results actually indicate an improvement from 
the earlier March 1995 VA audiological evaluation which 
correlated to Level III hearing acuity in the right ear, a 24 
decibel loss and speech recognition ability of 80 percent, 
and a Level II hearing acuity in the left ear, average 
decibel loss of 16 combined with a speech discrimination 
score of 84 percent.  Both audiological results however 
correlate to noncompensable (i.e., 0 percent) ratings under 
38 C.F.R. § 4.87, DC 6100, Table VII (1998), as well as under 
38 C.F.R. § 4.85 (2001).  So under either the old or the new 
criteria, considering the results of either the March 1995 or 
the September 2000 VA audiological evaluation, the veteran 
clearly would not be entitled to a compensable rating. 

Regarding the rating for tinnitus, the Board notes that the 
criteria for tinnitus also changed on June 10, 1999.  Under 
the criteria in effect prior to June 10, 1999, persistent 
tinnitus as a result of head injury, concussion, or acoustic 
trauma warranted a 10 percent evaluation.  38 C.F.R. § 4.87a, 
DC 6260 (effective prior to June 10, 1999).  Under the 
criteria effective June 10, 1999, a 10 percent evaluation may 
be assigned for recurrent tinnitus.  38 C.F.R. 4.87, DC 6260 
(effective June 10, 1999).  The 10 percent evaluation is the 
maximum schedular evaluation allowed for such disability, and 
thus a schedular evaluation in excess of 10 percent is not 
available.  The Board notes that neither criteria is more 
favorable to the veteran, as both have a maximum of a 10 
percent evaluation.

There also is no medical or other indication that the 
schedular criteria are inadequate to properly evaluate the 
severity of the veteran's bilateral hearing loss disability 
and tinnitus -- considering such factors as whether there has 
been marked interference with his employment (i.e., beyond 
that contemplated in the rating currently assigned) or 
frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) 
(2001).  To the extent that he has experienced any 
occupational impairment, it primarily has been attributed to 
conditions other than his hearing acuity.  So he is not 
entitled to a higher rate of compensation for his bilateral 
hearing loss disability or tinnitus on an extra-schedular 
basis.

The Board is mindful of the veteran's allegations that his 
hearing loss disability and tinnitus is worse than currently 
rated.  However, as alluded to earlier, the ratings for 
hearing loss disabilities are derived by a "mechanical 
application" of level of hearing acuity shown during the 
objective testing to the specifically enumerated criteria of 
the rating schedule.  In other words, the Board does not have 
any discretion but to correlate the results of the hearing 
tests to the tables used in the rating schedule to determine 
the appropriate rating; this is a ministerial function, so 
the Board has no choice but to deny his claim for a higher 
rating.  See Lendenmann, 3 Vet. App. at 349.  
The preponderance of the evidence is against the claims, so 
the benefit-of-the-doubt doctrine does not apply.  See 
Alemany, 9 Vet. App at 519.


Criteria for establishing service connection.  Service 
connection may be established by a showing that the veteran 
currently suffers from a disorder that is attributable to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.  § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In addition to the regulations cited above, the Board notes 
that with certain enumerated disorders such as arthritis 
service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
(for multiple sclerosis within 7 seven) after the date of 
separation from service.  This presumption is rebuttable, 
however, by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).

Osteoarthritis, lumbar spine and bilateral knees.  Service 
medical records are silent as to any chronic lower back 
disorder or arthritis of the lumbar spine or knees.  The 
veteran was seen for left knee pain in 1974 with negative 
findings.  He was seen for right knee pain in 1985.  The 
diagnosis was very slight inflammation, distal patellar 
ligament, right knee.  Both complaints were acute and 
transitory, treated in service and resolved.

The veteran filed a claim in January 1995 for service 
connection for degenerative arthritis and joint pain.

A March 1995 VA examination resulted in a diagnosis of 
osteoarthritis of the lumbar spine and both knees.  As very 
little objective evidence was shown regarding the lumbar 
spine and knees, and no x-ray evidence of osteoarthritis was 
shown, the RO held that the examination was inadequate for 
rating purposes.  By rating action in August 1995, the RO 
deferred a rating decision on osteoarthritis of the lower 
back and both knees pending confirmation of the diagnosis by 
x-rays.

X-ray reports dated November 1995 revealed no skeletal 
abnormalities of the lumbosacral spine or the knees.  By 
rating decision in June 1996, service connection for 
osteoarthritis of the lower back and knees was denied.

During a VA examination in September 2000, the examiner noted 
the veteran had many somatic and vague neurological 
complaints related to muscle and joints.  The examiner noted 
a normal posture and gait.  The veteran was wearing multiple 
braces on all four extremities and his back.  He reported no 
knee or lower back injuries in service, but noted that he had 
run with boots during physical training.  He complained of 
pain, weakness, stiffness, swelling, heat, redness, 
instability, giving way, locking, fatigability, lack of 
endurance.  He used braces on his neck, back, and knees as 
well as crutches when getting up in the morning.  The joints 
examiner noted evidence of painful motion, weakness, and 
guarding.  There was no edema, effusion, instability, 
tenderness, redness, heat, or abnormal movement.  He wore 
ineffective ace bandages on his knees, and a new lumbar 
support brace and cervical collar which he had trouble 
getting on.  Range of motion of the knees was flexion to 121 
degrees on the right and to 90 degrees on the left; extension 
was to 0 degree right and left; stability was good.  
Diagnosis was DJD knees w/loss of function due to pain.  A 
Neurological examiner noted the veteran had normal tone and 
bulk.  He had on a soft neck collar, right arm splint, and a 
left elbow support bandage.  Overall strength was 5/5 and 
deep tendon reflexes were 2+ at the biceps and patella.  No 
involuntary movements were noted, and he walked with a normal 
gait.  A spinal examination revealed only slight objective 
evidence of painful motion; no spasms, weakness, or 
tenderness; and no postural abnormalities.  The musculature 
of the back was good.  Deep tendon reflexes were hypoactive 
and equal bilaterally.  The diagnosis was arthralgia lumbar 
spine with loss of function due to pain.  X-rays of the 
lumbosacral spine revealed no acute fracture, dislocation, or 
abnormal paraspinal soft tissue.  X-rays of the veteran's 
knees revealed no acute fracture or dislocation.  There were 
small marginal osteophytes along the superior and inferior 
patella surfaces.  The soft tissue was unremarkable. 

At a hearing before the board in December 2001 the veteran 
offered testimony in support of his claims.  

The file also contains many copies of service, VA, and 
private medical records.  These contain treatment records for 
numerous conditions, as well as complaints and treatment for 
his lumbar spine and knees.  It also contains an October 2000 
Social Security Administration determination awarding the 
veteran pension benefits due to several conditions.

The veteran is currently diagnosed as having arthritis in the 
lumbar spine and the knees.  A review of his service medical 
records does not indicate any arthritis in the knees or 
lumbar spine.  Arthritis in the lumbar spine and bilateral 
knees is first shown in the September 2000 VA examination.  
Hence, there is no medical evidence showing arthritis in the 
lumbar spine or knees either in service or to a degree of 10 
percent within the one year presumptive period following the 
veteran's separation from active duty service.  Additionally, 
there is no medical evidence of a nexus or link between the 
veteran's current osteoarthritis in the lumbar spine and 
knees, and a disease or injury in service.  While the veteran 
may well believe that his current osteoarthritis in the 
lumbar spine and knees is related to his military service, it 
is the province of trained health care professionals to 
provide medical opinion as to the diagnosis of a disability 
or, as in the case at hand, an opinion as to the etiology of 
that disability.  As the veteran has no medical expertise 
regarding the medical causation of any disability pertaining 
to his lumbar spine or knees, his contentions in this regard 
have no probative value.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-
95 (1991).  A claim must be supported by evidence and sound 
medical principles, not just assertions. See Tirpak v. 
Derwinski, 2 Vet. app. 609, 611 (1992).  

The Board finds that the veteran's currently diagnosed 
osteoarthritis in his knees and lumbar spine was not incurred 
in or aggravated by his military service.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


Obstructive sleep apnea.  Service medical records reveal 
complaints of trouble sleeping, sleep disturbance, fatigue, 
depression, and nervous trouble.  A Persian Gulf Consultation 
report dated in September 1994 reflects that the veteran was 
in the Persian Gulf from December 1990 to June 1991 and 
reported that since his return from the Persian Gulf he had 
had severe chronic fatigue and that his sleep was somewhat 
fragmented.  He was frequently drowsy and fell asleep during 
the day.  His wife stated that he was a heavy snorer and 
awoke gasping for air at times.  The diagnoses included a 
depressive disorder; rule out major depression due to sleep 
apnea; and rule out sleep apnea.  A sleep study was 
recommended to rule out sleep apnea.  It was also recommended 
that the veteran be considered for a trial of a selective 
serotonergic re-uptake inhibitor.  It was felt that the 
chronic fatigue and some of the depressive symptoms might 
respond to a serotonic agent.  He was informed of this and 
agreed to follow up at his local mental health facility.  A 
second phase report from Keesler Air Force Base dated in 
October 1994 noted that the veteran had been discharged home 
to get a sleep study test.  When the veteran underwent a 
retirement physical examination in November 1994, it was 
noted that a sleep study to be done at Keesler Air Force Base 
was pending.

A report of VA examination dated in March 1995 reflects that 
the veteran reported that he became excessively tired 
frequently.  A psychiatric examination report dated in April 
1995 noted that the veteran reported that he began developing 
fatigue during service and the fatigue had been gradually 
worsening.

The veteran filed a claim in January 1999 for service 
connection for obstructive sleep apnea.

When the veteran was accorded a VA examination in February 
1999, he brought a December 1998 sleep study report from 
University of Alabama to the examination showing a mild to 
moderate obstructive sleep apnea, divisional in nature.  The 
VA examiner provided a diagnosis of mild to moderate 
obstructive sleep apnea with positional nature.

In June 1999 the veteran underwent various studies at The 
University of Alabama at Birmingham Sleep/Wake Disorders 
Center which resulted in a diagnoses of obstructive sleep 
apnea and idiopathic hypersomnia.

VA medical records reflect that the veteran was evaluated in 
October 1999 as part of the Persian Gulf War program.  His 
problem list included obstructive sleep apnea with idiopathic 
hypersomnia.  It was noted that he had undergone sleep 
studies on several occasions and was using CPAP at night 
which seemed to help with his night symptoms.  Primary 
diagnoses included obstructive sleep apnea.

During a VA examination in September 2000, the examiner noted 
the veteran had many somatic and vague neurological 
complaints related to muscle and joints.  Diagnoses included 
sleep apnea and narcolepsy.

A Polysomnogram report, dated in October 2001, from the 
Healthsouth Metro West Hospital Sleep Disorders Lab reflects 
final diagnoses of obstructive sleep apnea and narcolepsy.

At a hearing before the Board in December 2001 the veteran 
testified that he was treated for sleep problems prior to 
retiring from service in 1994.  He was sent to the Persian 
Gulf Program established at Keesler AFB for evaluation and 
was diagnosed with obstructive sleep apnea with narcolepsy.  
Because he had so many other medical problems, the sleep 
apnea went untreated for about three years.  He was being 
treated for this condition at the present time.

The record reflects that the veteran was evaluated in service 
for sleep disturbance and that he reported frequent trouble 
sleeping at his retirement examination in December 1994.  A 
December 1998 sleep study report from University of Alabama 
diagnosed a mild to moderate obstructive sleep apnea.  The 
veteran has provided credible testimony as to continuity of 
symptoms from the time of his in-service sleep problems until 
the present.  In the opinion of the Board, the veteran's 
current sleep problems cannot be reasonably dissociated from 
the sleep problems for which the veteran sought treatment 
prior to his retirement from service.  Accordingly, the 
veteran is entitled to a grant of service connection for 
obstructive sleep apnea.

Right Carpal tunnel syndrome.  Service medical records are 
negative for any indication of an injury to the veteran's 
right wrist or any complaints of a disability relating to his 
right wrist.  His service medical records do indicate 
complaints of various joint pains.  However, there is no 
record of right wrist complaints.  The November 1994 
retirement examination was also silent as to any right wrist 
disorder.

The veteran filed a claim for compensation in January 1995.  
He listed joint pains as a disability for which he was 
seeking compensation, but did not list a disability of either 
wrist.  On VA general medical examination in March 1995, the 
veteran reported that he suffered pain in his neck, hips, 
shoulders, and knees.  Examinations, including a neurological 
examination, were negative for a right wrist disorder.

The veteran filed a claim for service connection for right 
carpal tunnel syndrome in January 1999.

At a VA examination in February 1999, the veteran complained 
of a variety of problems and pains.  X-rays revealed normal 
appearing bones and soft tissue of the right wrist.  The 
examiner noted no disability of either wrist.

VA medical records dated in March 1999 reflect that the 
veteran's diagnoses included right carpal tunnel syndrome.  
Nerve testing in June 1999 was indicative of right carpal 
tunnel syndrome and ulnar neuropathy on the right.

During a VA examination in September 2000, the examiner noted 
that the veteran had many complaints related to his muscles 
and joints.  The veteran was wearing braces on all four 
extremities and his back.  No diagnosis of carpal tunnel 
syndrome was made.

Later in September 2000 the veteran was seen at a VA 
orthopedic clinic for evaluation of bilateral hand pain.  He 
was wearing a soft cervical collar and a soft right wrist 
splint.  He had a positive Tinel's sign over both carpal 
tunnel and cubital tunnel.  The examiner noted that EMG nerve 
studies done in March 2000 revealed mild sensory motor 
neuropathy of both the ulnar and median nerves, bilaterally.  
The examiner stated that he did not have a definitive 
diagnosis and that cervical pathology should be ruled out.  
In April 2001, the veteran was fitted with a new wrist splint 
for carpal tunnel syndrome of the right wrist.

The veteran's carpal tunnel syndrome of the right wrist was 
first identified several years after his retirement from 
service and there is no medical opinion which would link his 
now identified right carpal tunnel condition to his period of 
service.  As such, there is no competent evidence of a nexus 
or link between the veteran's currently diagnosed right 
carpal tunnel syndrome and a disease or injury noted in 
service.  While the veteran may well believe that his 
currently diagnosed carpal tunnel syndrome is related to his 
military service, his opinion as to the etiology of that 
disability is of little, if any, probative medical value.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. app. 609, 611 
(1992).  

The Board finds that the veteran's currently diagnosed carpal 
tunnel syndrome of the right wrist was not incurred in or 
aggravated by his active service.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  

A brain disorder, an enlarged heart, and MS.  A review of the 
service medical records discloses a normal March 1977 EKG 
examination with an occasional sinus arrhythmia.  X-rays in 
July and September 1994 revealed a normal heart.  No acute 
cardiopulmonary disease was demonstrated.  The records are 
entirely silent as to an enlarged heart, nerve damage to the 
brain, and/or MS.

The veteran's retirement physical in November 1994 was silent 
as to any enlarged heart, MS, or nerve damage to the brain.

The veteran filed a claim for service connection in January 
1995 for an enlarged heart, and nerve damage to the brain, 
compatible with MS.

VA chest x-rays from July 1996 revealed no acute 
cardiopulmonary disease and normal heart size.  

An MRI on October 23, 1997, showed an enlarged pituitary 
gland and small focal areas of demyelination compatible with 
MS.  Examination in March 1998 was negative for MS.

Testing in August 1998 showed the veteran's left ventricular 
function to be normal.  Left ventricular size and function 
were at the upper limits of normal.  His right heart function 
was normal.

On VA examination in February 1999 it was noted that a 
cardiac-EKG in 1998 revealed left ventricle function to be 
normal and a right ventricle function to be in the upper 
limit of normal.  It was reported that an August 1998 chest 
x-ray indicated mild cardiac enlargement, but no acute 
pulmonary disease.  The chest was considered normal.  The 
veteran was also considered neurologically normal.  The 
diagnoses was mild cardiac enlargement by x-ray with normal 
EKG.  The examiner opined that the cardiac examination was 
normal, with no evidence of significant cardiac enlargement 
or any objective data to suggest limited exercise.

The veteran's primary diagnoses in October 1999 included 
demyelinating disease by abnormal MRI.  Diagnoses in November 
1999 included abnormal MRI with lesions in gray matter, 
etiology undetermined, 

A neuropsychological evaluation performed by S. Fleming, III, 
Ph.D., in July 2000 resulted in diagnoses which included 
dementia due to demyelinization disease.

In a September 2000 VA general medical examination, the 
examiner noted that the veteran had many somatic and vague 
neurological complaints related to muscle and joints.  The 
examiner found that the veteran's heart was not enlarged, 
there was no murmur, and heart sounds were normal.

At a hearing before the Board in December 2001 the veteran 
offered testimony in support of his claims.

In this case, the veteran's service records are silent as to 
nerve damage to the brain, MS, or an enlarged heart.  An MRI 
in October 1997, showed small focal areas of demyelination 
compatible with MS.  However, MS has never been diagnosed.  
An August 1998 chest x-ray indicated mild cardiac enlargement 
and a diagnosis of mild cardiac enlargement by x-ray with 
normal EKG has been given.  Thus, the cardiac enlargement and 
the demyelinating disease were first noted more than one year 
after the veteran's release from service.  The veteran has 
not produced any evidence, medical or otherwise, that would 
tend to show that either of these conditions was present 
during his military service or is related to any incident of 
such service.  While the veteran may well believe that these 
conditions are related to his military service, it is the 
province of trained health care professionals to provide 
medical opinion as to the diagnosis or etiology of a 
disability.  As the veteran has no medical expertise, his 
contentions in this regard have no probative value.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions. See Tirpak v. Derwinski, 2 Vet. app. 609, 611 
(1992).  The Board finds that the veteran's currently 
diagnosed cardiac enlargement and the demyelinating disease 
were not incurred in or aggravated by his military service.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran contends that his service-connected disabilities are 
productive of significant impairment which has rendered him 
unable to secure and follow any form of substantially gainful 
employment consistent with his education and occupational 
experience.  At a December 2001 hearing before the Board he 
testified that he left his job in April 1999 because of 
numerous medical problems and the medications he was taking.  
By a decision dated in October 2000, an Administrative Law 
Judge (ALJ) held that the veteran had not engaged in 
substantially gainful activity since March 29, 1999, and that 
he had been under a disability, as defined in the Social 
Security Act, since this date.  The ALJ found that the 
medical evidence established that the veteran had the 
following severe impairments:  dementia due to 
demyelinization disease, major depression, mixed personality 
disorder, PTSD, degenerative disk disease of the cervical 
spine, idiopathic hypersomnia, and osteoarthritis of the 
lumbar spine.

The regulations provide that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2001).  For purposes of one 60 percent disability, 
disabilities resulting from common etiology or a single 
accident, or multiple injuries incurred in action will be 
considered as one disability.  38 C.F.R. § 4.16(a) (2), (4) 
(2001).  Veterans who fail to meet these percentage standards 
but are nonetheless unemployable by reason of service-
connected disabilities may still be rated as totally 
disabled.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2001).

In addition, the Board will consider 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service-connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2001).

In this case, the Board notes that the veteran's service-
connected disabilities include the following: dysthymic 
disorder with PTSD rated as 50 percent disabling; arthritis 
of the cervical spine, rated as 20 percent disabling; left 
ankle sprain, tension headache, and tinnitus, each rated as 
10 percent disabling; and, a bilateral hearing loss rated as 
noncompensable.  Based on the disability ratings currently in 
effect, the veteran's combined rating is 70 percent, and he 
does meet the schedular rating requirements.  The Board has 
determined in this decision that the veteran is also entitled 
to service connection for obstructive sleep apnea.

The Board must determine whether the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes his or her case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

Based on the above evidence, it is the opinion of the Board 
that the veteran's service-connected disorders, and the 
symptoms reasonably attributed thereto, preclude more than 
marginal employment.  Specifically, the severity of his 
service-connected disorders, when reviewed alone, more likely 
than not render the veteran unemployable.  That is to say, 
the nature and extent of the veteran's service-connected 
disabilities are such that he could not realistically be 
expected to obtain or maintain any type of substantially 
gainful employment.  The veteran's dysthymic disorder with 
PTSD is rated as 50 percent disabling and his GAF has been 
rated as 55 to 65.  Significantly, in August 2000 a VA 
examiner offered an opinion that the veteran was "most 
certainly unemployable at this time."  The examiner remarked 
that the veteran "has a multiplicity of symptoms..........  This 
is an extremely complex situation and is difficult to ferret 
out the interactions between all of the brain/neurological 
and behavioral psychiatric symptoms."  

While serious nonservice-connected disorders are clearly 
present, their effect on employability must be completely 
disregarded.  38 C.F.R. § 3.341(a) (2001); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).  Accordingly, it is the 
opinion of the Board that the veteran's service-connected 
dysthymic disorder with PTSD, arthritis of the cervical 
spine, left ankle sprain, tension headaches, tinnitus, and 
bilateral hearing loss considered alone meet this standard.  
Additionally, the veteran has been found to also be entitled 
to service connection for a sleep disorder.  With resolution 
of reasonable doubt in the veteran's favor, a total 
compensation rating based on individual unemployability is 
warranted. 


ORDER

A rating in excess of 10 percent for disability of the 
cervical spine prior to September 19, 2000, is denied.

A current rating in excess of 20 percent for the cervical 
spine disorder is denied.

A rating in excess of 10 percent for tension headaches is 
denied.

A rating in excess of 10 percent for tinnitus is denied.

A compensable rating for bilateral hearing loss is denied.

Service connection for osteoarthritis of the lumbar spine is 
denied.

Service connection for right carpal tunnel syndrome is 
denied.

Service connection for osteoarthritis of the knees is denied.

	(CONTINUED ON NEXT PAGE)

Service connection for nerve damage to the brain is denied.

Service connection for an enlarged heart is denied.

Service connection for MS is denied.

Service connection for obstructive sleep apnea is allowed.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is granted, subject to the law 
and regulations governing the payment of monetary benefits. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


